DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Response to Arguments
In response to claim objection, the claim objection is withdrawn in light of claim amendment. 

In response to 35 USC 112(b), the 35 USC 112(b) rejection has been withdrawn in light of claim amendment.

In response to 35 USC 103, filed 07/18/2022, applicant argues that Sukhwani fails to teach “generating a performance assessment”.
Sukhwani teaches “generating a performance assessment”. Sukhwani discloses “use the data to parameterize and validate our models. Conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]. we see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]”. This shows generating a performance assessment. Where there are a plurality of charts corresponding to the metrics. The chart shows changes in the metric across a range of plurality of nodes.
Dependent claims 2-7, 9-14, and 16-21 fall together accordingly as they do not cure the deficiencies of the independent claims

In response to 35 USC 103, filed 07/18/2022, applicant argues that Sukhwani fails to teach “modifying a number of computing system nodes in the blockchain network based on the performance assessment”.
Sukhwani teaches “modifying a number of computing system nodes in the blockchain network based on the performance assessment”. Sukhwani discloses “analysis up to 10 peers (Fig. 3), we find that the time to consensus increases with n. however, the slope decreases at n = 7. Since 2f + 1 consensus messages are required by each peer in the prepare and the commit phases, the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2 3 (66.667%). However, the slope starts increasing again after n = 10. This happens due to increasing queuing delays for messages in the prepare and commit phases. The slope continues to increase slightly as n increases. Eventually, the mean time to consensus for n = 100 is 5.34 times that for n = 4, compared to 116% increase when mean time to transit is 0.75 m [B. Large number of peers]”. This analyst shows that the time to consensus increase with the number of nodes. Sukhwani shows that the slope decreases at 7 nodes. The slope starts increasing again after increasing the nodes by increasing the queuing delays for the messages, the queuing delay is one of the quantified metrics. From analyzing the charts, increase the number of nodes based on the quantified metric. 
Dependent claims 2-7, 9-14, and 16-21 fall together accordingly as they do not cure the deficiencies of the independent claims

In response to 35 USC 103, filed 07/18/2022, applicant argues that increasing cannot be a form of broadest reasonable interpretation.
Applicant argues that increasing is not within the broadest reasonable interpretation. Applicant states that there is written description in paragraph [0093] of the application as published. However, the examiner is reminded to look at the original filed of the specification. In this case it should be paragraph [0091]. From this paragraph it discloses “increase the number of validating nodes in the network”. As shown that Increase may be a form of modification. By increasing the nodes, increases the blockchain network. The blockchain network is a network of multiple blockchain nodes. Nowhere in the specification discloses “modifying” a number of computing system nodes in the blockchain network based on the performance assessment. Sukhwani does disclose increasing “modifying” the number of computing system nodes based on the generated performance assessment.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “modifying” the network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claim says modifying a number of the computing system nodes contained in the permissioned blockchain network. As shown above, Sukhwani discloses a plurality of charts that corresponds to the metrics. The chart shows changes in the metric across a range of nodes.

In response to 35 USC 103, filed 07/18/2022, applicant argues that the office action commits further legal and factual error.
The Examiner respectfully disagrees. As shown above Sukhwani does disclose “modifying a number of the computing system nodes” and “performance assessment”. That increase is a form of modification as shown in paragraph [0091] of the specification. By analyzing the charts, it shows that the time to consensus increase with the number of nodes. That their model can estimate performance metrics as a function of various system configuration and parameters to provide early potential performance bottlenecks and validate model for a larger number of peers and wider range of PBFT parameter and system configuration. Furthermore, from the reason mention above, Sukhwani discloses “modifying a number of computing system nodes in the blockchain network based on the performance assessment”.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-8, 10-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukhwani et al. ("Performance Modeling of PBFT Consensus Process for Permissioned Blockchain Network" hereinafter Sukhwani).

Re. claim 1, Sukhwani discloses a computer-implemented method for assessing a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol, wherein the permissioned blockchain network comprises a plurality of computing system nodes communicatively coupled to one another (Sukhwani discloses Practical Byzantine Fault Tolerance (PBFT) with large number of peers [Abstract]. PBFT works with peers to agree on the block of transaction [I. Introduction and system description] Fig. 2), the method comprising: receiving, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani discloses PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
configuring a stochastic model with the plurality of values (Sukhwani discloses we mode the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), 
wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani discloses the best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); 
executing the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani discloses evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
and generating a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani discloses use the data to parameterize and validate our models. Conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. We see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]), 
and modifying a number of the computing system nodes contained in the permissioned blockchain network based on the provided performance assessment (Sukhwani discloses an analysis up to 10 peers (Fig. 3), we find that the time to consensus increases with n. however, the slope decreases at n = 7. Since 2f + 1 consensus messages are required by each peer in the prepare and the commit phases, the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2 3 (66.667%). However, the slope starts increasing again after n = 10. This happens due to increasing queuing delays for messages in the prepare and commit phases. The slope continues to increase slightly as n increases. Eventually, the mean time to consensus for n = 100 is 5.34 times that for n = 4, compared to 116% increase when mean time to transit is 0.75 m [B. Large number of peers], more detailed in the remarks).

Re. claim 3, Sukhwani discloses the method of claim 1, wherein the plurality of network parameters comprises a range of values for at least one network parameter (Sukhwani discloses validate the model for a larger number of peers and a wider range of PBFT parameter and system configuration [III. Analysis Results] [B. Large Number of Peers] [Page 3] Fig 3 and 4 shows range on values for the parameter).

Re. claim 4, Sukhwani discloses the method of claim 1, wherein the plurality of metrics comprises an average number of attempts to reach a consensus within the permissioned blockchain network (Sukhwani discloses the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2/3 (66.667%) [III. Analysis Results] [B. Large Number of Peers] [Page 3]), an average amount of time to reach the consensus (Sukhwani discloses time to process incoming consensus message (transitions with subscript Ip) [I. Introduction] [Page 1]), and an average number of transmitted messages to reach the consensus (Sukhwani discloses the mean time to transmit messages between all pairs of peers is 5 ms (66.667%) [III. Analysis Results] [B. Large Number of Peers] [Page 3]).  

Re. claim 5, Sukhwani discloses the method of claim 1, wherein providing the performance assessment comprises: receiving, from the user, one or more service requirements corresponding to one or more metrics from the plurality of metrics (Sukhwani discloses receiving fault peer f value(s) [III. Analysis Results] [B. Large Number of Peers] [Page 3]); selecting a plurality of values for a number of validating nodes in the permissioned blockchain network (Sukhwani discloses selecting peer n values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); for each selected value from the plurality of selected values, configuring and executing the stochastic model based on the selected value to quantify the plurality of metrics (Sukhwani discloses evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and based on the quantified plurality of metrics for each selected value, outputting a minimum number of validating nodes required in the permissioned blockchain network to satisfy the one or more service requirements (Sukhwani discloses outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).

Re. claim 6, Sukhwani discloses the method of claim 1, wherein providing the performance assessment comprises: receiving, from the user, one or more service requirements corresponding to one or more metrics from the plurality of metrics (Sukhwani discloses receiving fault peer f value(s) [III. Analysis Results] [B. Large Number of Peers] [Page 3]); receiving, from the user, a specified network parameter to be assessed by the stochastic model (Sukhwani discloses generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]; selecting a plurality of values for the specified network parameter (Sukhwani discloses selecting peer n values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); for each value from the plurality of selected values, configuring and executing the stochastic model based on the selected value and the plurality of values corresponding to the plurality of network parameters to quantify the plurality of metrics (Sukhwani discloses evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); and based on the quantified plurality of metrics for each selected value, outputting a value for the specified network parameter required in the permissioned blockchain network to satisfy the one or more service requirements (Sukhwani discloses outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers [III. Analysis Results] [B. Large Number of Peers] [Page 3]).

Re. claim 7, Sukhwani discloses the method of claim 6, wherein providing the performance assessment comprises: generating a plurality of charts corresponding to the plurality of metrics, wherein each chart shows changes in the metric across a range of a number of validating nodes for a plurality of values for the specified network parameter (Sukhwani discloses we see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]); and displaying one or more of the plurality of charts (Sukhwani discloses As shown in Figure 4, we see a similar pattern for the mean time to consensus; however, the percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms (Figure 3) [III. Analysis Results] [B. Large Number of Peers] [Page 3] Figs. 3 and 4).

Re. claim 8, Sukhwani discloses a system for analytically assessing a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol, wherein the permissioned blockchain network comprises a plurality of computing system nodes communicatively coupled to one another (Sukhwani discloses Practical Byzantine Fault Tolerance (PBFT) with large number of peers [Abstract]. PBFT works with peers to agree on the block of transaction [I. Introduction and system description] Fig. 2) comprising: one or more processors (Sukhwani discloses we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]); 
a memory storing one or more programs that when executed by the one or more processors cause the one or more processors to (Sukhwani discloses we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]): 
receive, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani discloses PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
configure a stochastic model with the plurality of values (Sukhwani discloses we model the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), 
wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani discloses The best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); 
execute the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani discloses evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
generate a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani discloses use the data to parameterize and validate our models. Conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. We see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]);
and modifying a number of the computing system nodes contained in the permissioned blockchain network based on the provided performance assessment (Sukhwani discloses an analysis up to 10 peers (Fig. 3), we find that the time to consensus increases with n. however, the slope decreases at n = 7. Since 2f + 1 consensus messages are required by each peer in the prepare and the commit phases, the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2 3 (66.667%). However, the slope starts increasing again after n = 10. This happens due to increasing queuing delays for messages in the prepare and commit phases. The slope continues to increase slightly as n increases. Eventually, the mean time to consensus for n = 100 is 5.34 times that for n = 4, compared to 116% increase when mean time to transit is 0.75 m [B. Large number of peers], more detailed in the remarks).

Re. claim 10, rejection of claim 8 is included and claim 10 is rejected with the same rationale as applied in claim 3.

Re. claim 11, rejection of claim 8 is included and claim 11 is rejected with the same rationale as applied in claim 4.

Re. claim 12, rejection of claim 8 is included and claim 12 is rejected with the same rationale as applied in claim 5.

Re. claim 13, rejection of claim 8 is included and claim 13 is rejected with the same rationale as applied in claim 6.

Re. claim 14, rejection of claim 8 is included and claim 14 is rejected with the same rationale as applied in claim 7.

Re. claim 15, Sukhwani discloses a non-transitory computer-readable storage medium storing programming instructions that when executed by one or more processors causes the one or more processors to assess a permissioned blockchain network implementing a Practical Byzantine Fault Tolerance (PBFT) based consensus protocol (Sukhwani teaches we create a blockchain network using IBMBluemix service, running a production-grade IoT application and use the data to parameterize and validate our models [Abstract] [Page 1]), wherein the permissioned blockchain network comprises a plurality of computing system nodes communicatively coupled to one another (Sukhwani discloses Practical Byzantine Fault Tolerance (PBFT) with large number of peers [Abstract]. PBFT works with peers to agree on the block of transaction [I. Introduction and system description] Fig. 2), by: 
receiving, from a user, a plurality of values corresponding to a plurality of network parameters specifying network constraints in the permissioned blockchain network (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n=3f+1 peers to tolerate f faulty peers. Thus f=[n-1/3]. The network requires 2f+1 peers to agree on the block of transactions [I. Introduction and System Description] [Page 1]. Generate models for values of n and f. Evaluate models using the parameters from our experimental validation [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
configuring a stochastic model with the plurality of values (Sukhwani teaches we mode the “mean time to complete consensus” of the PBFT consensus process using Stochastic Reward nets (SRN, by capturing the three most time-consuming steps [II. Performance model of PBFT consensus process] [Page 1]), 
wherein the stochastic model comprises a plurality of probability mass functions (PMFs) corresponding to a plurality of sequential phases of the PBFT-based consensus protocol, wherein each PMF represents a probability distribution of numbers of validating nodes successfully receiving messages from validating nodes in a previous phase (Sukhwani teaches The best-fit models are as follows: Weibull (shape = 2.092, scale = 0.8468) for transitions with subscript Tx, Weibull (shape = 1.561, scale = 0.124) for transitions with subscript Ip, Weibull (shape = 1.509, scale = 0.2575) for transitions with subscript Op in pre-prepare and prepare phase, 2-stage Hypoexponential (lambda1 = 22.050, lambda2 = 267.97) for transitions with subscript Op in commit phase. Results comparable and our model validated [III. Analysis Results] [Page 2]); 
executing the stochastic model to quantify a plurality of metrics measuring a performance of the PBFT-based consensus protocol (Sukhwani teaches  evaluating the model using the parameters f and n to measure the time to consensus values [III. Analysis Results] [B. Large Number of Peers] [Page 3]); 
generating a performance assessment of applying the PBFT-based consensus protocol in the permissioned blockchain network based on the plurality of quantified metrics (Sukhwani discloses use the data to parameterize and validate our models. Conducting sensitivity analysis over a variety of system parameters and examine the performance of larger networks [Abstract] [Page 1]. Outputting for display the resulting minimum numbers of peers n corresponding to the mean time to consensus values as shown in fig. 3 or 4, page 1: PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. We see a similar pattern for the mean time to consensus. The percentage increase in the mean time to consensus for n = 34 compared to n = 4 is 15%, compared to 116% increase when mean time to transit is 0.75 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]. Fig. 3. Mean time to consensus for large number of peers (mean Tx = 0.75ms). Fig. 4. Mean time to consensus for large number of peers (mean Tx = 5ms) [Page 3]);
and modifying a number of the computing system nodes contained in the permissioned blockchain network based on the provided performance assessment (Sukhwani discloses an analysis up to 10 peers (Fig. 3), we find that the time to consensus increases with n. however, the slope decreases at n = 7. Since 2f + 1 consensus messages are required by each peer in the prepare and the commit phases, the proportion of peers required for consensus decreases from three out of four peers (75%) for n = 4 to five out of seven peers (71.42%) for n = 7, and so on, asymptotically reaching 2 3 (66.667%). However, the slope starts increasing again after n = 10. This happens due to increasing queuing delays for messages in the prepare and commit phases. The slope continues to increase slightly as n increases. Eventually, the mean time to consensus for n = 100 is 5.34 times that for n = 4, compared to 116% increase when mean time to transit is 0.75 m [B. Large number of peers], more detailed in the remarks).

Re. claim 17, rejection of claim 15 is included and claim 17 is rejected with the same rationale as applied in claim 3.

Re. claim 18, rejection of claim 15 is included and claim 18 is rejected with the same rationale as applied in claim 4.

Re. claim 19, rejection of claim 15 is included and claim 19 is rejected with the same rationale as applied in claim 5.

Re. claim 20, rejection of claim 15 is included and claim 20 is rejected with the same rationale as applied in claim 6.

Re. claim 21, rejection of claim 15 is included and claim 21 is rejected with the same rationale as applied in claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sukhwani et al. ("Performance Modeling of PBFT Consensus Process for Permissioned Blockchain Network" hereinafter Sukhwani) in view of Awerbuch et al. ("Mitigating Byzantine Attacks in ad Hoc Wireless Networks" hereinafter Awerbuch).
Re. claim 2, Sukhwani teaches the method of claim 1, wherein the plurality of network parameters comprises a number of validating nodes (Sukhwani teaches which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. Each participating institution is a Validating Peer (VP), one of which is elected to be the leader [I. Introduction and System Description] [Page 1]), a maximum number of faulty validating nodes (Sukhwani teaches PBFT works on the assumption that less than one-third of the peers are faulty (f), which means that the network should consist of at least n = 3f + 1 peers to tolerate f faulty peers. Thus f = (n-1)/3. [I. Introduction and System Description] [Page 1]), and a link latency between validating nodes (Sukhwani teaches Let us assume that the mean time to transmit messages between all pairs of peers is 5 ms [III. Analysis Results] [B. Large Number of Peers] [Page 3]).
Although Sukhwani discloses validating nodes, faulty nodes, link latency, and throughput, Sukhwani does not explicitly disclose but Awerbuch discloses a packet loss rate for data transfer between validating nodes (Awerbuch teaches nodes cannot be authenticated do not participate in the protocol. A fault is defined as any disruption that causes significant loss or delay in the network [2. ODSBR] [Page 3]. Values of several parameters: the loss threshold rate, the timeout allowed for a packet to traverse a link and the size of the sliding window necessary to keep track of the packet loss history [2.2 Implementation Details] [Page 4]. The simulations were conducted by randomly placing 50 nodes within a 1000 by 1000 meter square area. In addition to these 50 nodes, 0 to 10 adversarial nodes were added to the simulations, depending on the considered attack configuration [3.1 Simulation Setup] [Page 5]. For example, approximately 10 adversarial nodes are required to drop the delivery ratio of AODV below 70%. At low mobility, ODSBR manages to maintain a delivery ratio of about 95%, even in the presence of 10 adversarial nodes [3.3.2 Simulation Results] [Page 6] Fig. 1).
Therefore, it would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Awerbuch into the invention of Sukhwani for the purpose of withstand disruptions caused by authenticated nodes in addition to the more traditional protection against external attacks (Awerbuch [1. Introduction] [Page 2]).
Re. claim 9, rejection of claim 8 is included and claim 9 is rejected with the same rationale as applied in claim 2.
Re. claim 16, rejection of claim 15 is included and claim 16 is rejected with the same rationale as applied in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chung (US 20210067319) discloses distribute the multiple nodes to a multiple number of shards by calculating a shard trust value, which is represented by a sum of trust values of nodes distributed to each of the multiple shards, and distributing the multiple nodes such that deviations of the calculated shard trust values are the smallest.
Zamani et al. (US 20200162264 hereinafter Zamani) discloses FIG. 13 includes a plot of number of messages improved 1302, number of messages original 1304, bandwidth improved 1306, and bandwidth original 1308. When there are 5000 parties (i.e., nodes), the number of messages original 1304 is around 3.25*10.sup.9 messages, whereas the number of messages improved 1302 is around 2.5*10.sup.9 messages ¶309. FIG. 14 shows a plot illustrating setup phase latency ¶310.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                         
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496